Citation Nr: 0416425	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-29 039	)	DATE
	)
	)


THE ISSUE

Whether the June 19, 1981 Board of Veterans' appeals 
decision, which determined that the veteran's discharge was a 
bar to VA benefits, contains clear and unmistakable error.


REPRESENTATION

Moving party represented by:  National Association of County 
Veteran Service Officers


APPEARANCE AT ORAL ARGUMENT

The veteran and M.N.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a motion from the veteran's representative, 
received by the Board in February 2003, alleging clear and 
unmistakable error (CUE) in the Board's June 19, 1981 
decision which determined that the veteran's discharge (based 
on desertion) was a bar to VA benefits.  The veteran in this 
case had active service, including service in the Republic of 
Vietnam.


FINDINGS OF FACT

1.  A Board decision dated June 19, 1981, determined that the 
veteran's discharge (based on desertion) was a bar to VA 
benefits.

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the 
Board on June 19, 1981, or that the Board incorrectly applied 
statutory or regulatory provisions at that time such that the 
outcome of the claim would have been manifestly different but 
for the error.


CONCLUSION OF LAW

The Board decision of June 19, 1981, which determined that 
the veteran's discharge was a bar to VA benefits, does not 
contain clear and unmistakable error.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, through his representative, contends that the 
June 19, 1981 Board decision contains clear and unmistakable 
error (CUE) in determining that the veteran's discharge was a 
bar to VA benefits.  It is asserted that the evidence of 
record at the time of that decision reflected that the 
veteran was discharged by reason of misconduct for AWOL in 
excess of 180 days, and not by reason of desertion as the 
Board concluded.  As such, it is contended that the Board's 
determination amounted to clear and unmistakable error.

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
The claim now before the Board, however, involves a legal 
challenge to a prior Board decision and does not involve 
acquiring or submitting any additional evidence.  
Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable to 
CUE claims.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc).

Under 38 U.S.C.A. § 7111, the Board has been granted 
authority to revise a prior Board decision on grounds of CUE.  
A claim in which review is requested under the statute may be 
filed at any time after the underlying decision is rendered.  
Pursuant to VAOPGCPREC 1-98 (Jan. 13, 1998), the Board's 
authority applies to any claim pending or filed after 
November 21, 1997, the date of enactment of the statute.  
38 C.F.R. § 20.1400.  If the record establishes the error, 
the prior decision shall be reversed or revised.  A request 
for a revision of a Board decision based on CUE may be 
instituted by the Board on its own motion or upon request of 
the claimant.  CUE is defined as follows:  A very specific 
and rare kind of error of fact or law, that when called to 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on grounds of CUE, 
there must be an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be deemed clear and 
unmistakable error.  38 C.F.R. § 20.1403(c).  Examples of 
situation that are not CUE are:  (1) A new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board's 
decision; (2) a failure to fulfill the VA's duty to assist 
the veteran with the development of facts relevant to his or 
her claim; or (3) a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does 
not encompass the otherwise correct application of a statute 
or regulation where, subsequent to the Board's decision 
challenge, there has been a change in the interpretation of a 
statute or regulations.  38 C.F.R. § 20.1403(e).

Prior decisions issued by the Court on the issue of CUE in an 
RO rating decision provide guidance for determining whether 
CUE exists in a Board decision.  The Court has defined CUE as 
an administrative failure to apply the correct statutory or 
regulatory provisions to the correct and relevant facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
223, 235-36 (1993).  The mere misinterpretation of facts does 
not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or law, that when called to attention 
of later reviewers, compels a conclusion, to which reasonable 
minds cannot differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  

The Board's June 1981 decision, which is now challenged as 
being clearly and unmistakably erroneous, contains the 
following findings of fact:

1.  The service man had pertinent active service from 
October 1966 to January 1975, during which he spent 30 months 
in Vietnam.

2.  He was issued a general discharge under honorable 
conditions by the service department in January 1975.

3.  The service man's general discharge under honorable 
conditions was confirmed by a Discharge Review Board in 
October 1979.

4.  Discharge was by reason of desertion.  He was AWOL 
from October 10, 1969, until January 1975.

5.  It does not appear from the evidence that the 
service man's case has been reviewed by a board for 
correction of military records.

The Board's June 1981 decision also contained the following 
conclusion of law:

The serviceman was discharged by reason of desertion, 
which is a bar to Veterans Administration benefits under 
applicable laws and regulations.  38 U.S.C. 101(2), 3103(a); 
38 C.F.R. § 3.102, 3.12(a), (c).

Based on the evidence that was then of record, the Board 
succinctly explained that although the veteran received a 
general discharge under honorable conditions, "the fact 
remains that the service department certified that his 
discharge was by reason of desertion, which is a statutory 
bar under 38 C.F.R. § 3.12(c)."

As for the pertinent evidence that was of record at the time 
of the Board's decision, this evidence included the veteran's 
DD 214, an April 1980 report of the Army Discharge Review 
Board, an August 1980 and May 1981 response from the NPRC (VA 
Form 07-3101), the veteran's service personnel records, and a 
statement and argument from the veteran.

The Board observes that the veteran's DD 214 does not contain 
a narrative reason for discharge or a Separation Program 
Designator.  The April 1980 report of the Army Discharge 
Review Board (ADRB) reflects that the ADRB did not change the  
narrative reason for the veteran's discharge (described as 
DESERTION/AWOL).  The responses from the NPRC indicated that 
the veteran was separated from service by reason of 
desertion.

As for the veteran's service personnel records, the Board 
notes that on November 24, 1969, a charge of desertion 
(Article 85 of the UCMJ) was preferred against the veteran; 
the veteran was not notified of the charge, and no further 
criminal proceedings were undertaken against the veteran.  A 
DA Form 188 indicates that the veteran was DFR due to 
desertion (AWOL since October 10, 1969) effective November 
1969.  Papers concerning the veteran's administrative 
discharge reflect that he was discharged under honorable 
conditions with a general discharge on January 31, 1975.  
Correspondence ("for shipment 30 Oct 78") from the Army's 
AG Reserve Components and Administration Center noted that 
the veteran's discharge was based on 180 days or more 
consecutive AWOL.

After reviewing the evidence that was associated with the 
claims file at the time of the June 1981 decision, the Board 
finds that the Board's June 1981 was not clearly and 
unmistakably erroneous.  A review of the June 1981 Board 
decision indicates that the Board based the determination of 
the veteran's nature of discharge on the fact that "the 
service department certified that his discharge [the 
veteran's] was by reason of desertion, which is a statutory 
bar under 38 C.F.R. § 3.12(c)."  Such a finding of fact was 
more than adequately supported by the findings and response 
from both the ADRB and the NPRC.

The veteran's representative argues that the evidence 
"clearly demonstrates that [the veteran] was discharged by 
reason of misconduct for AWOL in excess of 180 days."  A 
review of the record does reveal that some ambiguity 
concerning the reason for the veteran's discharge was 
arguably present.  For example, the first endorsement (rights 
waiver form) of the veteran's separation paperwork does have 
the word desertion crossed out and the word AWOL remains.  
Further, the Army's AG letter dated in October 1978 does not 
contain the word desertion.  Finally, as noted by the 
veteran's representative, the veteran's DD 214 does not 
contain a reason for discharge, because, according to the 
veteran's representative's unsubstantiated assertion, 
"administrative and personnel and the discharge authority 
made a knowing and conscious decision to omit a reason that 
would have been detrimental to [the veteran's] rights as a 
veteran."

As for the veteran's DD 214, the Board notes that contrary to 
the veteran's representative's assertion, there is no 
indication that the veteran's DD 214 was issued in error or 
with some nefarious intent.  The Board notes that the veteran 
did sign the document, and the veteran's DD 214 was 
authorized by an Army Officer.

Even assuming that some ambiguity concerning the veteran's 
reason for discharge might have been present, the veteran's 
representative is simply arguing that greater weight should 
have been given to certain documents as opposed to others.  
However, the Board in June 1981 relied on findings from the 
service department and was perfectly correct in doing so.  
While reasonable minds could differ on the weighing of the 
evidence and the conclusions reached, "simply to claim CUE on 
the basis that previous adjudications had improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE."  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  The Board concluded that the weight of the evidence 
demonstrated that the veteran's reason for discharge was 
desertion, and the Board finds that the evidence of record 
supported such a conclusion.  Accordingly, the Board 
concludes that the June 1981 Board decision was not clearly 
and unmistakably erroneous.


ORDER

The Board's June 19, 1981 decision was not clearly and 
unmistakably erroneous in finding that the veteran's 
discharge was a bar to entitlement to VA benefits, and the 
motion is denied.



                       
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



